Case: 17-20134      Document: 00514439492         Page: 1    Date Filed: 04/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20134
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2018
LAWRENCE HIGGINS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

RICHARD MORRIS, Warden; ERNEST NAVARRETE, Major; DELETA
JONES, Captain,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2419


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Lawrence Higgins, Texas inmate # 1060189, has appealed the district
court’s interlocutory order denying his motion for appointment of counsel. We
will not overturn a district court’s decision regarding appointment of counsel
unless the appellant shows a “clear abuse of discretion.” Cupit v. Jones, 835



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20134   Document: 00514439492    Page: 2   Date Filed: 04/20/2018


                               No. 17-20134

F.2d 82, 86 (5th Cir. 1987). Because this case does not present exceptional
circumstances requiring appointment of counsel, Higgins has failed to make
such a showing. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
The district court’s order is AFFIRMED.




                                    2